DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2 – 5, 7, 9, 13 – 16, 18, and 19 – 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 October 2022.

Drawings
Figure 1a – 1e should be designated by a legend such as --Prior Art-- because only that which is old is illustrated as Figures 1a – 1e illustrate the prior art device as seen in US 2014/0297204.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6, 8, and 10 – 12 are objected to because of the following informalities:  
Regarding Claims 6, 8, and 10 – 12, the preamble of the claims should begin with “The” rather than “A”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in Claim 11 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It’s unclear at what point a slump mix can be considered a “high slump mix”, thus rendering the claim indefinite
The term “low” in Claim 11 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear when a post angle can be considered a “low post angle”, thus rendering the claim indefinite.
The term “high” in Claim 11 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It’s unclear at what point a slump mix can be considered a “high slump mix”, thus rendering the claim indefinite
The term “low” in Claim 11 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear when a post angle can be considered a “low post angle”, thus rendering the claim indefinite.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biesak et al. (US 2014/0297204).
Regarding Claim 1, Biesak discloses a system comprising: an acoustic sensor (Figures 1a – 1e) configured to mount on an inside wall of a mixing drum [0032], sense an acoustic characteristic of a mixture of a slurry, including concrete, contained in the mixing drum when rotating [0108, 0129], and provide acoustic sensor signaling containing information about the acoustic characteristic sensed [0129]; and a signal processor configured to receive the acoustic sensor signaling [0129], and determine corresponding signaling containing information about a slump characteristic of the mixture of the slurry, including concrete, contained in the mixing drum, based upon the acoustic sensor signaling received [0129] (air percentage is determined which is an inherent slump characteristic as higher slump corresponds to higher air while lower slump corresponds to lower air, see attaches RossTech, Page 4).
Regarding Claim 39, Biesak discloses a system comprising: a signal processor configured to receive signaling containing information about an acoustic characteristic of a mixture of a slurry, including concrete, contained in a mixing drum when rotating and sensed by an acoustic sensor mounted on an inside wall of the mixing drum [0032, 0108, 0129], and determine corresponding signaling containing information about a slump characteristic of the mixture of concrete contained in the mixing drum, based upon the signaling received, based upon the signaling received [0129] (air percentage is determined which is an inherent slump characteristic as higher slump corresponds to higher air while lower slump corresponds to lower air, see attaches RossTech, Page 4).

Allowable Subject Matter
Claims 6, 8, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 6, the prior art fails to anticipate the recited limitations in combination with those of Claim 1. These features are critical to the applicant’s invention as they all for a slump determination/workability of concrete as it is being mixed. The closest piece of art is GB 2392502 disclosing: “The workability of the mix (also referred to as slump) is traditionally estimated by sight. An experienced worker can tell whether the mix has 30 the desirable workability from the movement of the mix within the drum 106 by observing the angle at which the mix falls from the blades.”
Regarding Claim 10, the prior art fails to anticipate the recited limitations in combination with those of Claim 1. These features are critical to the applicant’s invention as they all for a slump determination/workability of concrete as it is being mixed. The closest piece of art is GB 2392502 disclosing: “The workability of the mix (also referred to as slump) is traditionally estimated by sight. An experienced worker can tell whether the mix has 30 the desirable workability from the movement of the mix within the drum 106 by observing the angle at which the mix falls from the blades.”

Conclusion
Note Claims 1 and 39 can be rejected in a similar manner under US 2017/0217047.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2855



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2855